DETAILED ACTION
This is a first office action in response to application no. 17/502,383 filed on October 15, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US Patent Application Publication no. 2003/0098863).

Regarding claim 1, Fujita discloses an information processing apparatus comprising one or more processors functioning by executing instructions stored in one or more memories (See Fujita [0043]) as the following units: an obtaining unit configured to obtain information for specifying a display device that displays a virtual viewpoint image whose virtual viewpoint can be changed (See Fujita [0024]-[0025]); and a determining unit configured to determine a virtual viewpoint position in accordance with a display device specified based on information obtained by the obtaining unit (See Fujita [0017], [0024]-[0025]).

As per claim 20 Fujita discloses a non-transitory computer readable storage medium storing a program for causing a computer to perform a control method (See Fujita [0043]) comprising: obtaining information for specifying a display device that displays a virtual viewpoint image whose virtual viewpoint can be changed (See Fujita [0024]-[0025]), and determining a virtual viewpoint position in accordance with a display device specified based on information obtained in the obtaining (See Fujita [0017], and [0024]-[0025]).

Claims 1-3, 13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogata (US Patent Application Publication no. 2019/0043245).

Regarding claim 1, Ogata discloses an information processing apparatus comprising one or more processors functioning by executing instructions stored in one or more memories (See Ogata [0700]) as the following units: an obtaining unit configured to obtain information for specifying a display device that displays a virtual viewpoint image whose virtual viewpoint can be changed (See Fig. 8, [0208], [0246]-[0247] and the changing of the viewpoint is disclosed in [0476)); and a determining unit configured to determine a virtual viewpoint position in accordance with a display device specified based on information obtained by the obtaining unit (See Ogata [0051] and [0247]).

As per claims 19-20, Ogata discloses a non-transitory computer readable storage medium storing a program for causing a computer to perform a control method (See Ogata [0048] and [0616]) comprising: obtaining information for specifying a display device that displays a virtual viewpoint image whose virtual viewpoint can be changed (See Ogata Fig. 8, [0208], [0246]-[0247] and the changing of the viewpoint is disclosed in [0476)) and determining a virtual viewpoint position in accordance with a display device specified based on information obtained in the obtaining (See Ogata [0051] and [0247]).

As per claim 2, Ogata further discloses wherein the determining unit further determines a line-of-sight direction from the virtual viewpoint (See Ogata [0010] and [0012]).

As per claim 3, Ogata further discloses wherein in a case where information obtained by the obtaining unit is information for specifying a display device that displays the virtual viewpoint image corresponding to eyes of a user of the display device, the determining unit determines a virtual viewpoint position corresponding to a specific object within a predetermined area represented by the virtual viewpoint image (See Ogata [0024], [0176] and [0426]).

As per claims  13 and 15, Ogata further discloses wherein the determining unit determines a virtual viewpoint position determined in advance in a case where a virtual viewpoint in accordance with a display device specified based on information obtained by the obtaining unit does not exist (See Ogata [0024], [0176] and [0426]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US Patent Application Publication no. 2019/00432245) in view of Muramoto (US Patent Application Publication no. 2022/0147138).

Regarding claim 4, most of the limitations of this claim have been noted in the above rejection of claim 3.
	It is noted that Ogato is silent about wherein the information includes information for specifying a head-mounted display as the display device.
	However, Muramoto teaches a processing apparatus wherein the information includes information for specifying a head-mounted display as the display device (See Muramoto [0005] and [0019]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Ogato to incorporate Muramoto’s teachings wherein the information includes information for specifying a head-mounted display as the display device.  The motivation for performing such a modification in Ogato is to give the user  a sense as if he or she is in an image world, by changing a field of view of a display image according to movement of the user’s head.

As per claim 9, the combination of Ogato and Muramoto further teaches wherein information obtained by the obtaining unit is information for specifying an orientation of the display device (See Muramoto [0032]).

As per claim 14, the combination of Ogato and Muramoto further teaches wherein a control unit configured to perform control to cause the display device to display a plurality of virtual viewpoint images corresponding to a plurality of virtual viewpoint positions in a thumbnail (See Muramoto [0005], and [0041]).

As per claim 16, the combination of Ogato and Muramoto further teaches a generation unit configured to generate a virtual viewpoint image based on a virtual viewpoint position determined by the determining unit (See Muramoto [0022]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US Patent Application Publication no. 2019/00432245) in view of Muramoto (US Patent Application Publication no. 2022/0147138) as applied to claim 4 above, and further in view of Okutani (US Patent Application Publication no. 2020/0265633).

Regarding claim 17, Ogata discloses an information processing apparatus comprising one or more processors functioning by executing instructions stored in one or more memories (See Ogata [0700]) as the following units: an obtaining unit configured to obtain information for specifying a display device that displays a virtual viewpoint image (See Ogata (See Fig. 8, [0208], [0246]-[0247] and [0476)) ; and a determining unit configured to determine: a first virtual viewpoint position in a case where a display device specified based on information obtained by the obtaining unit (See Ogata [0051] and [0247]).
	It is noted that Ogato is silent about wherein the information includes information for specifying a predetermined head-mounted display as the display device.
	However, Muramoto teaches a processing apparatus wherein the information includes information for specifying a predetermined head-mounted display as the display device (See Muramoto [0005] and [0019]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Ogato to incorporate Muramoto’s teachings wherein the information includes information for specifying a head-mounted display as the display device.  The motivation for performing such a modification in Ogato is to give the user  a sense as if he or she is in an image world, by changing a field of view of a display image according to movement of the user’s head.
	It is also noted that the combination of Ogato and Muramoto is silent about a first viewpoint position and a second virtual viewpoint position different from the first virtual viewpoint position in a case where a display device specified based on information obtained by the obtaining unit is a device different from the predetermined wearable device.
	However, Okutani teaches a first viewpoint position and a second virtual viewpoint position different from the first virtual viewpoint position in a case where a display device specified based on information obtained by the obtaining unit is a device different from the predetermined wearable device (See Okutani [0036]-[0039]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Ogata and Muramoto to incorporate Okutani’s teachings wherein a first viewpoint position and a second virtual viewpoint position different from the first virtual viewpoint position in a case where a display device specified based on information obtained by the obtaining unit is a device different from the predetermined wearable device.  The motivation for performing such a modification in the proposed combination of Ogato and Muramoto is to allow viewing in 3D virtual space, a virtual viewpoint image corresponding to another virtual viewpoint designated by a head-mounted display wearer.

As per claim 18, the combination of Ogata, Muramoto and Okutani further teaches the predetermined HMD (See Muramoto HMD 100 of Fig. 1, and [0019]-[0020]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US Patent Application Publication no. 2019/00432245) in view of Muramoto (US Patent Application Publication no. 2022/0147138) as applied to claim 4 above, and further in view of Aizawa (US Patent Application Publication no. 2018/0288394).

As per claim 12, most of the limitations of this claim have been noted in the above rejection of claim 9.
	It is noted that the combination of Ogata and Muramoto is silent about wherein the display device is at least a tablet terminal and a smartphone.
	However, Aizawa teaches specifying a display device that displays a virtual viewpoint image wherein the display device is at least a tablet terminal and a smartphone (See Aizawa [0024]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Ogata and Muramoto to incorporate Aizawa’s teachings wherein the display device is at least a tablet terminal and a smartphone.  The motivation for performing such a modification in the proposed combination is to provide portable processing apparatus with a virtual display device with a virtual viewpoint image.

11.	Claims 5-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims are allowable over the prior art of record since the references taken individually or in combination fail to teach or suggest obtaining information for specifying a display device that displays a virtual viewpoint image wherein in a case where information obtained by the obtaining unit is information for specifying a display device whose angle of a display screen that displays the virtual viewpoint image with respect to a horizontal plane is larger than a predetermined threshold value, the determining unit determines a virtual viewpoint position for observing a specific object within a predetermined area represented by the virtual viewpoint image.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakao et al. (US Patent Application Publication no. 2020/0234495) teaches image processing apparatus, image processing method for image processing apparatus, and program.
Shikata et al. (US Patent Application Publication no. 2019/0199992) teaches information processing apparatus method for controlling the same and recording medium.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424